     Case 2:20-cv-00322-KJM-JDP Document 17 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH CASSELLS,                                    No. 2:20-cv-0322-KJM-JDP (PC)
12                       Plaintiff,
13              v.                                       ORDER
14    F. ROBINSON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to the previously assigned United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 22, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.1

24          The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26          1
              Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                        1
     Case 2:20-cv-00322-KJM-JDP Document 17 Filed 03/17/21 Page 2 of 2


 1   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 2   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 3   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 4   supported by the record and by the proper analysis.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. The findings and recommendations filed September 22, 2020, are adopted in full;
 7           2. Plaintiff’s amended complaint (ECF No. 12) is dismissed without leave to amend for
 8   failure to state a claim; and
 9           3. The Clerk is directed to close the case.
10   DATED: March 17, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
